DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/23/2021 has been entered and considered for this Office Action.

Claim Objections
Claims 11 and 23 are objected to because of the following informalities. Appropriate correction is required.
Claim 11 recites in part “acquire data from the subject; and reconstruct the CEST data to produce an image of the subject” in lines 17-18 of the claim but this should be corrected to read as --acquire chemical exchange saturation transfer (CEST) data from the subject; and reconstruct the CEST data to produce an image of the subject--.
Claim 11 recites “wherein step d) further includes” in line 19 of the claim. This appears to be a copy of the same limitation in claim 1, however claim 1 uses lettered steps while claim 11 doesn’t. This should be corrected to read as --wherein said applying the RF saturation module further includes--.
Claim 23 as currently presented depends on claim 6. However, claim 6 has been rolled into claim 1. Based on the prosecution history, it is understood that Applicant meant to (but inadvertently or mistakenly forgot to) adjust claim 23’s dependency to 
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (i.e., since the data in claim 11 is already characterized as being “CEST data”, then claim 12 which recites that the data includes CEST data is essentially duplicative in scope to claim 11). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-4, 7-10, 13-16, and 18-21 allowed; further, claims 11, 12 and 23 are objected to (or will be objected to), but otherwise would be allowable but for the objection.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s arguments regarding the §103 rejection(s) are found to be persuasive: While those skilled in the art would expect or could predict the occurrence of the second trigger (and timing thereof) to some degree of probability (since it is based on cardiac and respiratory signals which are periodic in nature), Pumphery does not teach that the duration of the RF saturation module or any adjustment thereof (i.e., extension or contraction) is actually based on such expectation/prediction. Therefore, Pumphery does not teach adjusting the duration of the RF saturation module (i.e., anticipated timing of the claimed second trigger.
Further, within the context of CEST MRI, the prior art of record does not teach or reasonably suggest to the person of ordinary skill in the art to adjust the duration of the RF saturation module (i.e., extend or contract the RF saturation module) based on the anticipated timing of the claimed second trigger.

Conclusion
This application is in condition for allowance except for the following formal matters: the objections articulated above in this Office Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793